DISCIPLINARY ACTION CONSENT ORDER
THIS MATTER, having been presented to the Court by David E. Johnson, Jr., Director, Office of Attorney Ethics, with the consent of the Respondent, James O. De Lancey, Jr., of Bridge-water, and Respondent’s counsel, Gary E. Stevens, Esq., and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, and good cause appearing:
IT IS ORDERED that:
1. James O. De Lancey, Jr. of Bridgewater, admitted to practice in this State in 1972, is temporarily suspended from the practice of law, effective immediately, pending the final resolu*241tion of ethics proceedings against him, and until further Order of this Court.
2. The Office of Attorney Ethics shall take such protective action pursuant to R. 1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of James O. De Lancey, Jr. wherever situate.
3. All funds held by Respondent in any New Jersey financial institution pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
4. James O. De Lancey, Jr. is hereby restrained and enjoined from practicing law during the period of suspension.
5. James O. De Lancey, Jr. is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
6. James O. De Lancey, Jr. shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.